Citation Nr: 1235170	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On VA Form 9s (Appeal to Board of Veterans' Appeals), received by the RO in April 2008 and January 2009, the Veteran requested a hearing before a member of the Board sitting at the RO.  He also requested a local RO hearing.  In July 2009, the Veteran testified at a hearing before the RO.  In March 2010, the Veteran's representative indicated that the Veteran still wished to present testimony at a Travel Board hearing.  A March 2010 letter from the RO notified the Veteran that he had requested a Board hearing, but no steps were taken to schedule the hearing.  The Veteran has a right to provide hearing testimony to the Board on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).  The Board notes that the Veteran's mailing address has changed as recently as March 2012.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  The Board notes that the Veteran's mailing address has changed as recently as March 2012.  After the hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

